Case: 14-3077    Document: 7     Page: 1   Filed: 04/17/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GREGORY J. HINDS,
                     Petitioner,

                            v.

    DEPARTMENT OF HOMELAND SECURITY,
                Respondent.
           ______________________

                       2014-3077
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-12-0294-I-1.
                ______________________

                       PER CURIAM.
                       ORDER
   Upon review of this recently docketed appeal, it
appears that this court may lack jurisdiction.
    On December 17, 2013, the Merit Systems Protection
Board (Board) issued a final order denying Hinds’s peti-
tion for review. The court received his petition for review
on March 4, 2014, 77 days after the final order.
    Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides in relevant part that
“[n]otwithstanding any other provision of law, any peti-
tion for review shall be filed within 60 days after the
Case: 14-3077        Document: 7   Page: 2      Filed: 04/17/2014



2                                   HINDS    v. DHS



Board issues notice of the final order or decision of the
Board.” 5 U.S.C. §7703(b)(1)(A). This filing period is
“statutory, mandatory, [and] jurisdictional.” Monzo v.
Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Hinds is directed to respond within 21 days of the
date of filing of this order, why this appeal should not be
dismissed as untimely. The Department of Homeland
Security may also respond within that time.
      (2) The briefing schedule is stayed.


                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
s24